 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE
10    MARK HOLADAY, an individual,
                                                       No. 2:19-cv-01199
11                       Plaintiff,
                                                       STIPULATED MOTION TO CONTINUE
12           vs.                                       FRCP 26 CONFERENCE AND RELATED
                                                       DATES
13    KEYBANK N.A., a national banking
      association,
14
                         Defendant.
15

16    KEYBANK N.A., a national banking
      association,
17
                         Third-Party Plaintiff,
18
             vs.
19
      JASON HOLADAY, an individual
20
                         Third-Party Defendant.
21

22

23                                    STIPULATION AND MOTION

24          Plaintiff Mark Holaday and defendant KeyBank N.A. ask the Court for an order granting

25   a short extension of the deadlines for the FRCP 26(f) conference, initial disclosures, and

26   combined join status report. The parties request this extension to allow time for KeyBannk to



                                                                   MILLER NASH GRAHAM & DUNN LLP
                                                                                    AT T OR NE YS AT L AW
     STIPULATED MOTION TO CONTINUE FRCP 26                                  T: 206.624.8300 | F: 206.340.9599
                                                                                           P I ER 7 0
     CONFERENCE AND RELATED DATES - 1                                       2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
                                                                            SE AT T LE , W ASHI NGT ON 9 8 1 2 1
     No. 2:19-cv-01199
 1   serve third-party defendant Jason Holaday with its third-party complaint so he may participate in
 2   the FRCP 26(f) conference.
 3          Currently, the deadline for the FRCP 26(f) conference is September 6, the deadline for
 4   initial disclosures is September 13, and the deadline for the combined joint status report is
 5   September 20, 2019. The parties ask the Court to moves these deadlines to October 25,
 6   November 1 and November 8, 2019, respectively.
 7          DATED this 3rd day of September, 2019.
 8

 9    MILLER NASH GRAHAM & DUNN LLP                        LAW OFFICES OF
                                                           SETAREH MAHMOODI PS
10

11    By: s/ Kellen A. Hade                                By: s/ Setareh Mahmoodi    _________
      Steven A. Miller, WSBA No. 30388                     Setareh Mahmoodi, WSBA No. 44288
12    Kellen A. Hade, WSBA No. 44535                       18222 104th Ave NE, Suite 103
      Katie Loberstein, WSBA No. 51091                     Bothell, WA 98011
13    Pier 70, 2801 Alaskan Way, Ste 300                   Tel: 425-806-1500
      Seattle, WA 98121-1128                               Fax: 425-489-4142
14    Tel: (206) 624-8300                                  Email: SM@LawOfficesofSM.com
      Fax: (206) 340-9599
15    Email: steve.miller@millernash.com                   Attorneys for Mark Holaday
      Email: kellen.hade@millernash.com
16    Email: katie.loberstein@millernash.com
17    Attorneys for KeyBank N.A.
18

19

20

21

22

23

24

25

26



                                                                   MILLER NASH GRAHAM & DUNN LLP
                                                                                     AT T OR NE YS AT L AW
     STIPULATED MOTION TO CONTINUE FRCP 26                                   T: 206.624.8300 | F: 206.340.9599
                                                                                            P I ER 7 0
     CONFERENCE AND RELATED DATES - 2                                        2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
                                                                             SE AT T LE , W ASHI NGT ON 9 8 1 2 1
     No. 2:19-cv-01199
 1                                               ORDER
 2          THIS MATTER COMES before the Court on the parties' Stipulated Motion to Continue
 3   FRCP 26 Conference and Related Dates. The Court being fully advised, IT IS HEREBY
 4   ORDERED:
 5          The parties' Stipulated Motion to Continue FRCP 26 Conference and Related Dates is
 6   Granted. The deadline for the FRCP 26(f) conference shall be moved to October 25, 2019, the
 7   deadline for initial disclosures shall be moved to November 1, 2019, and the deadline for the
 8   combined joint status report shall be moved to November 8, 2019.
 9          DATED this 4 day of September 2019.
10

11                                                A
                                                  RICARDO S. MARTINEZ
12                                                CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                  MILLER NASH GRAHAM & DUNN LLP
                                                                                   AT T OR NE YS AT L AW
     STIPULATED MOTION TO CONTINUE FRCP 26                                 T: 206.624.8300 | F: 206.340.9599
                                                                                          P I ER 7 0
     CONFERENCE AND RELATED DATES - 3                                      2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
                                                                           SE AT T LE , W ASHI NGT ON 9 8 1 2 1
     No. 2:19-cv-01199
